O’Hara, J.
This case may be controlled by Autio v. Proksch Construction Co., 377 Mich 517.
In this case the referee and the appeal board based their decisions exclusively on overruled Hajduk v. Revere Copper & Brass, Inc., 268 Mich 220, and its absolute 6-year limitation. Neither reached the question of whether the employer was given notice of or had knowledge of the happening of injury or accident.  No specific finding of fact was made as *50to whether a report of injury was filed by the employer with the compensation department.  The injury occurred on January 7, 1954, and claim was filed on June 9, 1961.
The order of the appeal board affirming the grant of the' motion to dismiss by reason of the operation of the 6-year limitation is vacated. The case is remanded to the appeal board for these findings of fact, either under the record as made before the referee or under such further testimony as the appeal board may determine is necessary.
No costs, construction of a statute being involved.
T. M. Kavanagh, C. J., and Souris, Smith, and Adams, JJ., concurred with O’Hara, J.
Black, J.
(for reversal and remand). A majority of the Court having voted (Autio v. Proksch Construction Co., 377 Mich 517) to overrule with wholly retroactive effect the six-year limitational rule found in Hajduk v. Revere Copper & Brass, Inc., 268 Mich 220, and all cases following Hajduk, I vote to reverse and remand, with no award of costs.